Order filed December 31, 2014




                                      In The


        Eleventh Court of Appeals
                                    ___________

                                No. 11-14-00029-CR
                                    ___________

                  MIGUEL ANGEL MUNOZ, Appellant
                                         V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 432nd District Court
                            Tarrant County, Texas
                       Trial Court Cause No. 1292696D


                                    ORDER
      Appellant’s court-appointed attorney of record, David L. Richards, has filed
in this court a combined motion to withdraw as counsel on appeal and motion to
abate this appeal. Counsel states that he “is leaving private practice, effective
January 1, 2015, in the anticipation he will be entering government service the
following day” and that, therefore, continued representation in this case would
constitute a conflict of interest. We note that this case is already at issue as both
Appellant’s and the State’s briefs have been filed in this court. The motion, as
filed on December 22, 2014, complies with TEX. R. APP. P. 6.5. The motion is
granted, and the appeal is abated.
         The trial court is directed to appoint new counsel to represent Appellant on
appeal, and the trial court clerk is instructed to file in this court on or before
January 15, 2015, a supplemental clerk’s record evidencing such appointment.
The appeal will be reinstated when the supplemental clerk’s record is filed in this
court.


                                                     PER CURIAM


December 31, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2